 

Exhibit 10.2

 

PRODUCT PLACEMENT MEMBERSHIP AGREEMENT

 

This Product Placement Membership Agreement (“Agreement”), dated as of July
10th, 2020 (the “Effective Date”), is entered into by and between TAURIGA
SCIENCES, INC. a Florida corporation (“Client”), and KushCo Holdings, Inc., a
Nevada corporation (“Placement Agent”), collectively referred to as the
“Parties” and each a “Party” and is based upon the following facts and
circumstances:

 

WHEREAS, Client is in the business of manufacturing and distributing certain
legally compliant hemp derived products (the “Products”);

 

WHEREAS, Placement Agent is in the business of providing certain services,
including without limitation, retail activation, product incubation, branding
and marketing solutions, and sales management of certain products (the
“Services”), and NOW, THEREFORE, in consideration of the mutual covenants herein
contained, Client and Placement Agent hereby agree as follows:

 

1. Defined Terms. In addition to other terms defined elsewhere in this
Agreement, the following terms shall have the following meanings:

 

1.1 “Affiliate” shall mean, any individual, corporation, company, partnership,
joint venture, unincorporated organization or other entity directly or
indirectly controlling, controlled by or under common control with the
applicable Party.

 

1.2 “Transaction(s)” shall mean any sale, exchange, transfer, conveyance, option
to purchase the Products or other products sold and distributed by the Client to
a third-party or third-parties utilizing any of the Service(s) provided by
Placement Agent.

 

2. Fees. If Client or any Affiliate of Client consummates any Transaction(s)
with a third-party for the Product(s), Placement Agent shall be paid a fee equal
to ten and 00/100 percent (10.00%) of the total gross sales for such
Transaction(s) for any and all Products or other products sold and distributed
by Client to a third-party or third-parties utilizing any of the Service(s)
provided by Placement Agent (each the “Placement Fee” and collectively, the
“Placement Fees”). The Placement Fee shall be earned as of the date of the
respective Transaction and shall be paid in cash by Client to Placement Agent on
a monthly basis and no later than the last calendar day of each calendar month.

 

3. Monthly Reporting & Audit. Client shall provide Placement Agent monthly sales
statements illustrating the number of Transaction(s) completed during each
calendar month, and such other information relating to this Agreement as may be
reasonably requested by the Placement Agent. Client shall provide Placement
Agent with a monthly rolling forecast of estimated Transaction(s) for the
following month. The forecast is for planning purposes only and is not binding.
Placement Agent will have the right, upon reasonable request, to audit and
review the books and records of Client sufficient to review and confirm the
Placement Fee(s). Any such audit will be conducted at Placement Agent’s expense
and at such times and in such a manner as to not unreasonably interfere with
Client’s normal operations. Client shall maintain all such books and records for
a period of three (3) years after the closing of any Transaction(s).

 

Page 1 of 9

 



 

4. Placement Agent’s Role. Client hereby acknowledges and agrees that (a)
Placement Agent may find, procure and introduce Client to certain entities or
persons or their Affiliate(s) that Placement Agent has identified that may be
willing to entering into the Transaction with Client, (b) Client has at all
times been (or will be) represented by legal counsel of its own choice; and (c)
nothing in this Agreement shall restrict Placement Agent from providing the same
or similar services to other parties.

 

5. Term; Termination & Recognition. The term of this Agreement commences on the
Effective Date and continues for a period of two (2) years, unless earlier
terminated as provided under this Agreement. Placement Agent may terminate this
Agreement upon sixty (60) days’ prior written notice to the Client. Termination
or expiration of this Agreement for any reason will not negate any obligation of
the Client, which arose prior to the effective date of such termination,
including without limitation Client’s obligation to compensate Placement Agent
in accordance with the payment terms agreed upon for all Services performed
prior to termination or expiration. Notwithstanding anything to the contrary, if
within two (2) years after the expiration or earlier termination of this this
Agreement a Transaction is completed, then Client shall pay Placement Agent the
Placement Fee in accordance with the provisions of this Agreement on account of
such Transaction(s).

 

6. Notices. Any notices or other communications between Client and Placement
Agent may be given at the addresses set forth below:

 

  To Placement Agent: KushCo Holdings, Inc.,     6261 Katella Ave., Suite 250  
  Cypress, CA 90630     Attn: Legal@Kushco.com         To Client: Tauriga
Sciences, Inc.     555 Madison Avenue, 5th Foor     New York, NY 10022     Attn:
Seth M. Shaw     Email: sshaw@tauriga.com     Tel. (917) 796 9926

 

Any notice or communication under this Agreement must be in writing and sent via
personal delivery, overnight courier service, email, or certified or registered
mail, postage prepaid, return receipt requested and addressed to the to the
address stated above or to another address as that Party may subsequently
designate by notice and shall be deemed given on the date of delivery. Any such
notice shall be deemed delivered and given as of the date so delivered, if
delivered personally, the following business day if delivered by overnight
courtier or email, or seventy-two (72) hours after deposit in a regularly
maintained receptacle for the deposit of United States mail, postage paid,
addressed and sent as aforesaid.

 

Page 2 of 9

 



 

7. Liability for Due Diligence Costs. All reasonable out-of-pocket costs
incurred by the Client hereto and/or their respective affiliates in connection
with the Transaction(s) (including, without limitation, due diligence expenses,
legal fees, costs of travel, costs of third party reports, preparation and
negotiation of this Agreement and the documents necessary to consummate the
Transaction(s), formation of entities intended to be used in connection with the
Transaction(s), transfer taxes, conveyance taxes, intangible taxes and other
similar taxes, escrow fees, Placement Fees and any other expenses of any kind or
nature incurred in connection with the Transaction(s) will be paid by Client. To
the extent that any such costs are incurred by Placement Agent on behalf of
Client, Placement Agent shall promptly reimburse Placement Agent for the cost
thereof.

 

8. Late Fees. In the event Client fails to make any payments when due under this
Agreement then Client will be charged a late fee of five percent (5%) of the
outstanding balance per month or the maximum rate allowed by applicable law,
whichever is lower. Placement Agent shall recover any out-of-pocket expenses
incurred in collecting payments due, including, without limitation, any bank
charges for returned checks and attorneys’ fees. In the event of any late
payment by Client that is not cured within five (5) days from the date of notice
thereof, Placement Agent may decline to offer any additional Service(s) until
all amounts due and late fees are paid in full, without in any way affecting its
rights under this Agreement. Placement Agent may enforce the foregoing rights
without waiving any and all other rights or remedies it may have for any breach
of this Agreement.

 

9. Independent Contractor Status. Client and Placement Agent acknowledge and
declare that neither Party intends to create an employee/employer relationship,
nor an agent/principal relationship, by this Agreement. It is the Parties
intention that the Placement Agent shall have an independent contractor status
and not be an employee for any purposes including, but not limited to, the
application of the Federal Insurance Contribution Act, Social Security Act,
Federal Unemployment Tax Act, provisions of the Internal Revenue Code, State
Revenue and Taxation Code relating to income tax withholding at the source of
income, Workers’ Compensation Insurance Code 401(k) and other benefit payments
and third party liability claims. Placement Agent will retain sole and absolute
discretion in the manner and means of carrying out their activities and
responsibilities under this Agreement. This Agreement will not be considered or
construed to be a partnership or joint venture and neither party shall not be
liable for any obligations incurred by the other unless specifically authorized
in writing by the both Parties.

 

10. Insurance. During the term of this Agreement, Client shall, at its own
expense, maintain and carry insurance in full force and effect which includes,
but is not limited to, commercial general liability in a sum reasonably
appropriate for Client’s industry and size with financially sound and reputable
insurers. Upon Placement Agent’s request, Client shall provide Placement Agent
with a certificate of insurance from Client’s insurer evidencing the insurance
coverage specified in this Agreement. Client shall provide Placement Agent with
thirty (30) days’ advance written notice in the event of a cancellation or
material change in Client’s insurance policy.

 

Page 3 of 9

 

 

11. Disclaimer of Warranties; Limitation of Liability. Placement Agent makes no
warranties, whether written, oral, or implied. Placement Agent expressly
disclaims the making of, and Client acknowledges that it has not received, any
warranty or guarantee, express or implied or statutory, as to the past, present
or future performance of the Services or the potential performance or success of
a Transaction. Furthermore, Client acknowledges that Placement Agent is not
obligated to independently verify the accuracy or the completeness of the
information provided to Placement Agent and/or any party entering into a
Transaction with Client, and that Placement Agent is not responsible for any
inaccurate or incomplete data provided by such parties. In no event shall the
Placement Agent be liable, whether in contract or tort (including negligence or
product liability), for any of the following arising out of or concerning this
Agreement, however caused: consequential, special, moral, incidental, indirect,
reliance, punitive or exemplary damages, loss of goodwill, profits, use,
opportunities, revenue or savings; business interruption; or loss; regardless of
(a) whether such damages were foreseeable, (b) whether the Placement Agent was
advised of the possibility of such damages, (c) the legal or equitable theory
(contract, tort or otherwise) upon which the claim is based, and (d) the failure
of any agreed or other remedy of its essential purpose. In no event shall the
Placement Agent’s aggregate liability arising out of or related to this
Agreement or its subject matter, for breach of contract, tort (including
negligence or product liability) or otherwise, exceed the total amounts paid to
the Placement Agent by Client for the Services sold hereunder.

 

12. Indemnity. Client hereby assumes all liability for, and shall defend (if
required by Placement Agent and with counsel acceptable to Placement Agent),
indemnify, defend, and hold Placement Agent and its affiliated companies, and
their directors, officers, employees, shareholders, agents, affiliates,
successors and assigns, harmless from and against any and all liabilities,
claims, demands, suits, actions, proceedings, judgments, losses, damages,
penalties, fines or other sanctions, costs or expenses of any nature whatsoever
(including, without limitation, attorneys’ fees and expenses through all
appeals), whether arising directly or indirectly or whether in contract, tort
(including negligence), strict liability, product liability or otherwise,
arising from or out of: (i) Client’s acts or omissions under this Agreement,
including but not limited to claims of product liability; (ii) the manufacture,
delivery, or other disposition, provisioning, or supply of any Product, if the
claim is a result of Client’s actions or non-actions; (iii) product recalls
related to manufacturing, delivery, or other disposition or safety of any
Products or other products distributed by or through the Client, whether or not
initiated by Client; (iv) any breach of representation, warranty, covenant or
agreement on the part of Client under this Agreement; (v) any other failure of
Client to comply with its obligations hereunder; or (vi) any failure or alleged
failure to comply with applicable federal or state laws or regulations
(including those promulgated by the USDA, FDA, FTC and state agencies). The
provisions of this section shall survive the expiration or termination of this
Agreement. The Placement Agent shall notify Client promptly of any such suit,
claim or proceeding and give Client authority, information, and reasonable
assistance (at Client’s sole expense) for the defense of same, and Client shall
pay all damages and costs awarded therein. If the Placement Agent is necessarily
joined in a legal action, the Placement Agent may elect to be represented by
Client’s selected legal counsel, provided that Client’s pays all legal fees
(including attorneys’ fees) and expenses of the Placement Agent. Notwithstanding
the foregoing, any settlement of such suit, claim or proceeding shall be subject
to the Placement Agent’s consent, such consent not to be unreasonably withheld.

 

13. Publication. Placement Agent shall have the right to post, share, list or
otherwise use, including, without limitation, in connection with the Placement
Agent’s website, social media, print and marketing materials (collectively,
“Use”) that Client is a member and/or customer of Placement Agent.

 

Page 4 of 9

 

 

14. Compliance with Laws. The Parties shall comply with all rules, orders,
determinations, laws and ordinances of any federal, state or local authority
having or exercising jurisdiction over Transaction or the subject matter of this
Agreement, including, without limitation, laws proscribing discrimination in the
sale of real property. Client is responsible for compliance with all licensing
requirements necessary in connection with any and all Transaction(s). Client
will comply with all applicable laws with regard to the manufacturing,
production and sale of any Product(s) pursuant this Agreement, and will obtain,
at its sole cost and expense, all necessary registrations, approvals, permits,
and other authorizations needed, whether from regulatory authorities or
otherwise, in connection with such activities. Client will not engage in any
illegal or unethical practices in connection with the Service(s) offered
hereunder. Client shall comply with all applicable laws, regulations and
ordinances, including compliance and cooperation with IRS Form 8300, Report of
Cash Payments Over $10,000 received in a trade or business.

 

15. Governing Law. The laws of the State of California shall govern the
legality, validity and enforceability of this Agreement, the construction of its
terms, conditions and covenants, and the interpretation of the rights and duties
of Client and Placement Agent.

 

16. Waiver of Jury Trial; Attorney’s Fees. Each Party hereto hereby acknowledges
and agrees that any controversy that may arise under this agreement is likely to
involve complicated and difficult issues and, therefore, each such party
irrevocably and unconditionally waives any right it may have to a trial by jury
in respect of any legal action arising out of or relating to this agreement or
the transactions contemplated hereby. Any dispute, claim or controversy arising
out of or relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by final,
binding arbitration in Orange County, California before one (1) independent
arbitrator; provided, however, that each Party retains its right to seek
injunctive relief under applicable law in a state court located in Orange
County, California. The arbitration shall be administered by JAMS pursuant to
JAMS’ Streamlined Arbitration Rules and Procedures. Judgment on the award may be
entered in any court having jurisdiction. The prevailing Party in any legal
action (including arbitration) brought related to this Agreement, including
exhibits, schedules, attachments, appendices, and/or amendments thereto shall be
entitled to recover its legal expenses incurred in connection therewith,
including without limitation reasonable attorney’s and expert witness fees and
costs. The Parties hereby represent and acknowledge that they have been provided
with the opportunity to discuss and review the terms of this Agreement with
their respective attorneys before signing it and that they are freely and
voluntarily signing this Agreement in exchange for the benefits provided herein.
The Parties further represent and acknowledge that they have been provided a
reasonable period of time within which to review the terms of this Agreement.

 

17. Miscellaneous.

 

17.1 Waiver. The waiver by either Party of the performance of any covenant,
condition or promise shall not invalidate this Agreement, nor be considered a
waiver of any other covenant, condition or promise. The waiver by either Party
of the time for performing any act shall not constitute a waiver of time for
performing any other act or an identical act required to be performed at a later
time.

 

17.2 Amendments. All amendments and supplements to this Agreement must be in
writing and executed by each party hereto.

 

Page 5 of 9

 



 

17.3 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument. However, this Agreement shall not be binding on a
Party until all Parties have executed this document, either all on one document
or in counterparts.

 

17.4 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the Parties hereto affecting this Agreement and that this
Agreement supersedes and cancels any and all previous negotiations,
arrangements, agreements and understandings, if any, between the Parties hereto
with respect to the subject matter thereof, and none thereof shall be used to
interpret or construe this Agreement. This Agreement contains all of the terms,
covenants, conditions, warranties and agreements of the Parties relating in any
manner to the subject matter hereof and shall be considered to be the only
agreement between the Parties hereto. All negotiations and oral agreements
acceptable to both Parties have been merged into and are included herein. There
are no other representations or warranties between the Parties, and all reliance
with respect to representations is based totally upon the representations and
agreements contained in this Agreement, if any.

 

17.5 Captions. The necessary grammatical changes required to make the provisions
hereof apply either to corporations, limited liability companies, partnerships
or individuals, men or women, as the case may require, shall in all cases be
assumed as though in case fully expressed. The captions herein are for
convenience only and shall not be deemed to limit, construe, affect or alter the
meaning hereof. If unenforceable, the remainder of this Agreement, or the
application of such term, provision or condition to persons or circumstances
other than those with respect to which it is invalid or unenforceable, shall not
be affected thereby, and each and every other term, provision and condition of
this Agreement shall be valid and enforceable to the fullest extent possible
permitted by law.

 

17.6 Assignment. The Parties agree that their rights and obligations under this
Agreement may not be transferred or assigned without the prior written of the
other Party, except that either Party shall be permitted, without the other
Party’s consent, to assign or transfer this Agreement to any of its affiliates
in connection with a merger or consolidation or a sale of all or substantially
all of its assets. This Agreement shall be binding and inure to the benefit of
the Parties and their respective legal representatives, heirs, administrators,
executors, successors and permitted assigns.

 

17.7 Publicity. Neither Party shall issue a press release relating to the
subject matter of this Agreement without the prior written consent of the other
Party, such consent not to be unreasonably withheld; provided, however, that
Placement Agent shall be allowed to refer to Client as a customer of Placement
Agent in general advertising and marketing initiatives. Placement Agent shall
only have the right to use and market any participant/attendee data generated
from the Services in an aggregated and personally unidentifiable form.

 

17.8 Confidential Information. It is expressly agreed that the identities of any
individual or entity and any other third parties discussed and made available by
Placement Agent in respect of the Transaction and any related business
opportunity shall constitute “Confidential Information” and Client and its
Affiliates shall not without the prior written consent of Placement Agent, to
with withheld, conditioned or delayed in Placement Agent’s sole and absolute
discretion: (a) directly or indirectly initiate, solicit, negotiate, contract or
enter into any business transactions, agreements or undertakings with any such
third party identified or introduced by Placement Agent; or (b) seek to by-pass,
compete, avoid or circumvent the Placement Agent from any business opportunity
that relates to the Transaction by utilizing any Confidential Information or by
otherwise exploiting or deriving any benefit from the Confidential Information.
Client each shall indemnify and hold Placement Agent harmless from and against
any damage, loss, cost or expense (including without limitation, reasonable
attorneys’ fees and costs incurred in the enforcement of the foregoing
indemnity) arising out of a breach of this Section 17.8. This Section 17.8 shall
survive the expiration or earlier termination of this Agreement.

 

Page 6 of 9

 

 

17.9 Electronic Signature. Signatures and initials required in this document may
be executed via “wet” original handwritten signature or initials, or via
electronic signature or mark, which shall be binding on the Parties as
originals, and the executed signature pages may be delivered using pdf or
similar file type transmitted via electronic mail, cloud based server, e-
signature technology or other similar electronic means, and any such transmittal
shall constitute delivery of the executed document for all purposes of this
Agreement.

 

17.10 Authority. If either Party executes this Agreement as a partnership,
corporation or limited liability company, then such Party and the persons and/or
entities executing this Agreement represent and warrant that: (a) it is a duly
organized and existing partnership, corporation or limited liability company, as
the case may be, and is qualified to do business in the state in which the
business is located; (b) such persons and/or entities executing this Agreement
are duly authorized to execute and deliver this Agreement; and (c) this
Agreement is binding in accordance with its terms.

 

[NO FURTHER TEXT ON THIS PAGE; SIGNATURES ON FOLLOWING PAGE]

 

Page 7 of 9

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

CLIENT

TAURIGA SCIENCES, INC

a Florida Corporation (C Corp.)

 

By: Tauriga Sciences, Inc.   Name: Seth M. Shaw   Title: Chief Executive Officer
 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Page 8 of 9

 

 

PLACEMENT AGENT

 

KUSHCO HOLDINGS, INC.

a Nevada limited liability company

 

By:     Name: STEPHEN Christoffersen   Title: Chief Financial Officer  

 

Page 9 of 9

 